Citation Nr: 0607492	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-37 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a calcified cyst of the 
spleen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from October 1965 through May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In its February 2005 REMAND, the Board deferred the issue of 
entitlement to service connection for a right leg disability 
pending completion of the development and readjudication of 
the claim for service connection of a low back disorder.  In 
an October 2005 rating decision, the RO granted service 
connection for a low back disability with right leg pain 
based on a September 2005 addendum to a June 2005 VA medical 
examination which contained a medical opinion that the 
"lower back condition is due to his service."   Neither the 
June 2005 VA examination or the September 2005 addendum 
discussed the veteran's claim for a right leg disability.

While an August 2002 VA medical examination contained an 
opinion that the veteran's right leg pain was secondary to 
his lower back condition, a secondary disability may be rated 
separately from the injury to which it is secondary.  Here, 
the RO had no medical evidence sufficient to justify a 
decision to rate the lower back and right leg as a single 
disability, rather than to rate them separately.

In November 2005, the veteran submitted a notice of 
disagreement with the October 2005 rating decision, 
contending that the lower back and right leg should be 
separately rated. 

Contrary to the RO's statement that the grant of service 
connection constituted a complete grant of the benefits 
sought on appeal for the claims of entitlement to service 
connection for a low back connection and entitlement to 
service connection for a right leg disability, it does not.  
The issue of entitlement to service connection for a right 
leg disability is referred to the RO for additional 
development, readjudication, and issuance of a supplemental 
statement of the case.

FINDING OF FACT

The veteran's calcified cyst of the spleen did not manifest 
during service and is not shown to be related to any injury 
or disease incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for calcified cyst of the 
spleen are not met.  38 U.S.C.A. § 1110, 5103A (West 2002); 
38 C.F.R. § 3.303(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a calcified cyst developed due to 
an in-service ruptured spleen suffered after a fall.  

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1131;  
38 C.F.R. § 3.303(a).

The veteran's cyst was first noted in an April 1982 private 
physician's CT scan of the Abdomen, which reported 4 cm 
calcified mass within the spleen, most consistent with 
calcified cyst or hematoma.  In July 2002, a VA examiner 
diagnosed a splenic cyst, based upon chest and back x-rays.  
The cyst was again discussed in the June 2005 VA examination 
report.  Thus, the veteran has a currently diagnosed 
disability, a calcified cyst of the spleen.

Service medical records do not reflect any complaints of, 
treatment for, or diagnosis of an injury to the spleen.   The 
cyst was first diagnosed in 1982, fourteen years post-
service.  Neither private, nor VA medical evidence suggests 
that the cyst resulted from a fall, or any other event of 
service.  The June 2005 VA examiner acknowledged the 
veteran's in-service back sprain and "myositis," but opined 
that "it is less likely than not for one to develop splenic 
cysts from a back sprain or myositis alone."  The VA 
examiner also stated that there is insufficient evidence to 
conclude the onset or etiology of the cyst, and noted that it 
remained the same size from 1982 to 2002.  There is no 
competent medical evidence of record to establish any 
connection between the veteran's current disability and his 
active service.  

While the veteran contends that he ruptured his spleen after 
falling in service, and that the cyst developed as a result 
of that injury, he is not competent to render a medical 
opinion regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Absent any competent evidence that the veteran incurred an 
in-service disease or injury to his spleen, or that his 
current splenetic cyst is related to service, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  Accordingly, the claim of 
entitlement to service connection for a calcified cyst of the 
spleen must be denied.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In May 2002, VA sent the veteran a letter that satisfied its 
duty to assist.  The letter notified the veteran of the 
evidence necessary to establish entitlement to service 
connection, notified him of what VA would obtain on his 
behalf, and notified him that it was his responsibility to 
ensure that all evidence needed was received by VA.  The 
letter also asked the veteran to tell VA about any additional 
information and evidence that would support his claim.  
VA has a duty to assist the veteran in substantiating his 
claim.  The duty to assist contemplates that VA will help the 
veteran obtain relevant records, whether or not the records 
are in federal custody.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim file 
contains the veteran's contentions, his private treatment 
records, and service medical records.  VA also afforded the 
veteran several VA examinations in connection with his claim.  
The veteran has not advised VA of any additional available 
evidence to substantiate his claim.  

As VA's duties to notify and assist have been met, there is 
no prejudice to the veteran in adjudicating the appeal.


ORDER

Entitlement to service connection for calcified cyst of the 
spleen is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


